Citation Nr: 1436832	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-05 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus with diabetic retinopathy and diabetic nephropathy.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy.

3.  Entitlement to a rating in excess of 20 percent prior to September 16, 2013 for peripheral vascular disease, left lower extremity associated with diabetes mellitus with diabetic retinopathy, and in excess of 40 percent from that date.

4.  Entitlement to a rating in excess of 60 percent for diabetic nephropathy associated with diabetes mellitus with diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Elizabeth Tarloski, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 (notice letter dated in December 2009) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That decision granted service connection for diabetes mellitus with diabetic retinopathy and diabetic nephropathy associated with herbicide exposure with a 20 percent rating, and peripheral vascular disease, left lower extremity secondary to the service-connected disability of diabetes mellitus with diabetic retinopathy and diabetic nephropathy, both effective April 23, 2009, service connection was denied for hypertension and neuropathy.  

An August 2011 rating decision corrected the April 23, 2009 effective date of the award to April 24, 2009 for diabetes mellitus with diabetic retinopathy and diabetic nephropathy and peripheral vascular disease, left lower extremity.  An interim (September 2013) rating decision granted service connection for peripheral neuropathy of the upper and lower extremities and assigned a 20 percent rating for each of the four extremities effective June 24, 2013.  As this represents a complete grant of the Veteran's claim of entitlement to service connection for neuropathy, the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  In addition, the September 2013 rating decision assigned a 60 percent rating of diabetic nephropathy effective April 24, 2009, and increased the rating for peripheral vascular disease, left lower extremity to 40 percent effective September 16, 2013.  While such increases represent a grant of benefits, the United Stated Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less than the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that a review of Virtual VA, VBMS, and the paper claims folders reflect that the only issues where an appeal is currently perfected (and over which the Board has jurisdiction) are listed on the first page of this decision. 


FINDING OF FACT

In August 2014 correspondence, the Veteran and his attorney expressed the intent to withdraw the appeals seeking service connection for hypertension, including as secondary to diabetes mellitus with diabetic retinopathy and diabetic nephropathy, and increased ratings for type 2 diabetes mellitus with diabetic retinopathy (in excess of 20 percent), peripheral vascular disease, left lower extremity associated with diabetes mellitus with diabetic retinopathy (in excess of 20 percent prior to September 16, 2013 and in excess of 40 percent from that date), and diabetic nephropathy associated with diabetes mellitus with diabetic retinopathy (in excess of 60 percent).


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for the issues of entitlement to service connection for hypertension, including as secondary to diabetes mellitus with diabetic retinopathy and diabetic nephropathy, a rating in excess of 20 percent for type 2 diabetes mellitus with diabetic retinopathy, a rating in excess of 20 percent prior to September 16, 2013 for peripheral vascular disease, left lower extremity associated with diabetes mellitus with diabetic retinopathy, and in excess of 40 percent from that date, and a rating in excess of 60 percent for diabetic nephropathy associated with diabetes mellitus with diabetic retinopathy have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.  

In this case, an August 2014 statement indicated the Veteran wished to withdraw his claim of service connection for hypertension, including as secondary to diabetes mellitus with diabetic retinopathy and diabetic nephropathy, and his increased rating claims for type 2 diabetes mellitus with diabetic retinopathy (in excess of 20 percent), peripheral vascular disease, left lower extremity associated with diabetes mellitus with diabetic retinopathy (in excess of 20 percent prior to September 16, 2013 and in excess of 40 percent from that date), and diabetic nephropathy associated with diabetes mellitus with diabetic retinopathy (in excess of 60 percent).  The Board has not yet issued a decision on these claims.  Accordingly, the criteria for withdrawal of an appeal with regard to these claims have been met.  See Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeals is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the Veteran's claim for service connection for hypertension, including as secondary to diabetes mellitus with diabetic retinopathy and diabetic nephropathy, and his claims for an increased rating for type 2 diabetes mellitus with diabetic retinopathy (in excess of 20 percent), peripheral vascular disease, left lower extremity associated with diabetes mellitus with diabetic retinopathy (in excess of 20 percent prior to September 16, 2013 and in excess of 40 percent from that date), and diabetic nephropathy associated with diabetes mellitus with diabetic retinopathy (in excess of 60 percent) is inappropriate, and the Veteran's appeals should be dismissed.


ORDER

The appeal seeking service connection for hypertension, including as secondary to diabetes mellitus with diabetic retinopathy and diabetic nephropathy is dismissed.

The appeal seeking a rating in excess of 20 percent for type 2 diabetes mellitus with diabetic retinopathy is dismissed.

The appeal seeking a rating in excess of 20 percent prior to September 16, 2013 for peripheral vascular disease, left lower extremity associated with diabetes mellitus with diabetic retinopathy, and in excess of 40 percent from that date is dismissed.

The appeal seeking a rating in excess of 60 percent for diabetic nephropathy associated with diabetes mellitus with diabetic retinopathy is dismissed.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


